NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
               is not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit


                                        04-3150



                               LEROY WIERZCHOWICZ,

                                                       Petitioner,

                                           v.

                             DEPARTMENT OF THE NAVY,

                                                       Respondent.



                            __________________________

                            DECIDED: October 20, 2004
                            __________________________



Before NEWMAN, LINN, and PROST, Circuit Judges.

PER CURIAM.




       Leroy Wierzchowicz petitions for review of the decision of the Merit Systems

Protection Board, Docket No. AT0752030101-I-1, affirming his removal by the Department

of the Navy for failure to follow agency policy in the disposal of hazardous waste. We

affirm the decision of the Board.
Background

       In June 1997 Mr. Wierzchowicz was employed as a civilian police officer with the

Navy's Costal Systems Station ("CSS") in Panama City, Florida. In March, 2001 he

transferred to a GS-5 position of Supply Technician in the agency's hazardous material

section. Among his duties were the delivery of hazardous materials to other entities at the

CSS and the collection of hazardous waste for proper disposal.

       On June 26, 2002 Mr. Wierzchowicz was given thirty empty aerosol cans for

disposal. He took the cans to the Inventory Management Specialist, who was also his team

leader, who logged the return of the cans into her computer using the bar codes. Mr.

Wierzchowicz then took the cans to the Environmental Protection Specialist for disposal;

however, that employee was on leave and the building was locked. Mr. Wierzchowicz then

placed the cans in a dumpster, where they were discovered later that day by another

agency official.   Since the bar codes of the cans had been recorded, the agency

determined that Mr. Wierzchowicz had placed the cans in the dumpster. He was removed

from service for failing to follow the agency's policy regarding the disposal of aerosol cans.

       Mr. Wierzchowicz appealed to the Board, which affirmed the removal. This appeal

followed.


Discussion

       In order to sustain the removal of an employee for improper conduct, the Board must

find that the employee engaged in the conduct charged, that there was a relationship

between the conduct and the employee's duties such that the penalty of removal promotes




04-3150                                       2
the efficiency of the service, and that the penalty was reasonable upon consideration of the

factors set forth in Douglas v. Veterans Administration, 5 M.S.P.R. 280 (1981).

       Mr. Wierzchowicz acknowledges that he placed the aerosol cans in the dumpster

and does not dispute the connection between agency policies of hazardous waste disposal

and the efficiency of the service. He argues only that the penalty of removal is too severe,

and that he should be restored to his position with only a letter of reprimand.

       The administrative judge (AJ) determined that this incident was the second

disciplinary action in the previous two years. The earlier action was a thirty-day suspension

for conduct unbecoming a police officer. The AJ determined that Mr. Wierzchowicz had

been aware of the agency's policies of the proper disposal of aerosol cans and that he had

intentionally violated them. The AJ found that his explanations were not credible, and

concluded that Mr. Wierzchowicz was attempting to minimize the seriousness of his

conduct and thus was not a good candidate for rehabilitation. The AJ concluded that

removal was an appropriate penalty and promoted the efficiency of the service.

       Substantial evidence supports the AJ's findings. As a supply technician whose job

was focused on the proper disposal of hazardous waste, Mr. Wierzchowicz' knowing

violation of the agency's disposal policies was particularly serious. At the time of the

violation, Mr. Wierzchowicz did not have a long career of federal service, but his record was

not unblemished. The AJ's concern for his lack of candor during the hearing was a factor

that could be considered. The Board did not commit reversible error in concluding that the

penalty of removal was not excessive in light of the Douglas factors. That holding must be

sustained.




04-3150                                      3